Citation Nr: 1716404	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and M.B. 
ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  In September 2011, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veterans Law Judge who will decide his case.  The Veteran responded in October 2011, stating that he did not wish to appear at another hearing and to consider his case on the evidence of record.  A transcript of the December 2010 hearing is of record. 

The case was remanded by the Board in June 2011 and June 2014.  Subsequently, in February 2016, the Board denied entitlement to an evaluation in excess of 20 percent for cervical disc displacement with myelopathy, status post discectomy C3-4.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the February 2016 Board decision. 

Following the Court's remand, the Veteran submitted additional evidence in support of his claim.  In March 2017, the Veteran submitted a waiver of RO consideration of evidence submitted after the December 2016 JMR, allowing for the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  Thus, the Board finds that the case is now ready for appellate review.

During the pendency of the appeal, the RO denied entitlement to a TDIU in a June 2015 rating decision.  However, as noted in the December 2016 JMR, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  Rice v. Shinseki, 22 Vet.App. 447, 453  (2009).  In this case, the Veteran filed his NOD concerning the disability rating assigned for his service-connected cervical spine disability in May 2008.  Hence, when the RO issued its rating decision regarding the issue of entitlement to a TDIU, the matter was already in appellate status, rendering this a situation where the appellant raised an additional issue while his original claim was on appeal.  Hence, the issue of the Veteran's entitlement to a TDIU is properly before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 JMR, the parties determined that the Board failed to provide an adequate statement of reasons or bases for its determination that referral for extraschedular consideration was not warranted for the Veteran's cervical spine disability.  The parties agreed that the Board did not adequately discuss the collective impact of the Veteran's cervical spine disability together with his other service-connected disabilities, and whether referral was warranted for extraschedular consideration under 38 C.F.R. § 3.321 (b).  The parties noted that the Veteran had expressly raised this issue during the December 2010 Board hearing. 
 
The Veteran was afforded VA examinations in connection with his claim in May 2007 and June 2011.  However, there are insufficient findings in the examination reports needed to properly evaluate the cervical spine disability.  The parties agreed that both examinations were inadequate insofar as they failed to address the Veteran's functional loss and/or limitation of motion during flare-ups.     Furthermore, since the Veteran's most recent examination, the Court has held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 2016 WL 3591858 , No. 13-3238, (Vet. App. July 5, 2016).  In light of the foregoing, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  

In addition, the Veteran contends that he is unable to obtain and maintain gainful employment due to the combined effect of his service-connected disabilities.   The record reflects that the Veteran last worked full-time in June 2014 and resigned due to his health.  See December 2014 Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ secured separate VA examinations in May 2015 for the Veteran's bilateral hearing loss, coronary artery disease, left clavicle deformity, and recurrent low back strain, but they are not fully adequate.  Specifically, not one of the May 2015 VA examiners adequately addressed the impact of the individual disabilities on employment or the combined effects of the Veteran's service-connected disabilities.  

It is within the Board's discretion to determine the need for a medical opinion when dealing with the combined effects of multiple service-connected conditions.   See Floore v. Shinseki, 26 Vet.App. 376, 381   (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  Moreover, although the Court has acknowledged that "it is the rating official who is responsible for 'interpret[ing] reports of examination in the light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present'", "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity.'"  Floore, 26 Vet.App. at 381 (quoting 38 C.F.R. §§ 4.2, 4.10).   Thus, the Board finds that an opinion regarding the combined effects of the Veteran's service-connected disabilities is required prior to readjudicating the claim of entitlement to a TDIU. 

Finally, the parties agreed that referral to the Director of Compensation  Service may be warranted for consideration of an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities.  The Board notes that actions taken on remand regarding the matters of an increased rating for the cervical spine disability and TDIU could potentially impact the issue of referral for consideration of entitlement to an extraschedular rating to the Director of Compensation Service.  Specifically,  the development of the matter of TDIU may produce evidence bearing on the question of extraschedular referral.  See Brambley v. Principi, 17 Vet. App. 20  (2003); see also Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014); and Yancy v. McDonald, 27 Vet. App. 484, 495  (2016).

Accordingly, the case is REMANDED for the following action:


1.  After completing the above development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected cervical spine disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's cervical spine and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2.  After completing the above development, the AOJ should obtain an opinion by the appropriate specialist, to include a vocational specialist, if possible, with respect to the issue of TDIU.  The claims file should be made available to the examiner.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist. 

The specialist should assess, and provide a full description of, the effects, to include all associated functional limitations, of the Veteran's service-connected disabilities, both individually and collectively, upon his ordinary activity.  The specialist should review the relevant evidence in the claims folder, to include any prior VA medical examinations, Social Security Administration disability records, and statements of functional impairment in the course of rendering any opinion. 

The specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.   The AOJ should then readjudicate the claims on appeal, to include consideration of whether referral is warranted to the Director of Compensation Service for an extraschedular evaluation under 38 C.F.R. § 3.321 (b), for the issue of an increased rating for the cervical spine disability in excess of 20 percent as well as the collective impact of multiple service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014).

In making this determination, the AOJ should address:

(a)  Whether referral for extraschedular evaluation under 38 C.F.R. § 3.321 (b) is warranted for the Veteran's service-connected cervical disc displacement with myelopathy, status post discectomy C3-4 based on the individual impact of this disability on his disability picture and whether it renders the 20 percent schedular evaluation inadequate. 

 (b) Whether referral for an extraschedular evaluation under 38 C.F.R. § 3.321 (b) is warranted based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




